Case 2:21-cv-02427-TLP-cgc Document 19 Filed 09/21/21 Page 1 of 3                      PageID 140




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE

 NEAL HYNEMAN, on behalf of himself                   CIVIL ACTION NO.
 and all others similarly situated,                   2:21-cv-02427-TLP-cg

                        Plaintiff
 Versus

 AUTOZONERS, LLC,

                        Defendant

        MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT

        Defendant AutoZoners, LLC (“AutoZone”), by and through undersigned counsel, pursuant

to Federal Rule of Civil Procedure 12(b)(6), respectfully moves this Honorable Court to dismiss

Plaintiff’s frequency of wage payment claim pertaining to an alleged violation of New York Labor

Law Article 6, § 191.

        Dismissal of Plaintiff’s claims is warranted because the First Amended Complaint is

essentially a copycat of another putative first amended class action complaint filed six months

earlier in the United States District Court for the Eastern District of New York, Keith Confusione

and Randolph Brannigan, on behalf of themselves and all others similarly situated v. AutoZoners,

LLC, Case no.: 2:21-cv-00001-JMA-AYS, involving similar, if not identical, parties and issues;

therefore, pursuant to the “first to file” rule, Plaintiff’s First Amended Complaint should be

dismissed. In the alternative, Plaintiff’s First Amended Complaint should be dismissed because

his § 191 claims fails as a matter of law given that the New York Labor Law does not provide a

private right of action for wages that are fully paid albeit not on a weekly basis. Thus, Plaintiff’s

claims should be dismissed, with prejudice, at Plaintiff’s cost.




{M1850072.1}                                      1
Case 2:21-cv-02427-TLP-cgc Document 19 Filed 09/21/21 Page 2 of 3         PageID 141




Dated: September 21, 2021          Respectfully submitted,


                                   /s/Christopher M. Myatt
                                   Christopher Myatt, Esq.
                                   BPR No.: 024629
                                   Martin, Tate, Morrow & Marston, P.C.
                                   International Place, Tower II
                                   6410 Poplar Avenue, Suite 1000
                                   Memphis, TN 38119
                                   Telephone: 901-522-9000
                                   Facsimile: 901-527-3746
                                   Email: cmyatt@martintate.com

                                   And

                                   Laurie M. Riley
                                   Florida Bar No.: 657751
                                   (Application for admission Pro Hac Vice will be
                                   forthcoming)
                                   Jones Walker LLP
                                   201 South Biscayne Boulevard, Suite 2600
                                   Miami, FL 33131
                                   Telephone: 305-679-5728
                                   Facsimile: 305-679-5816
                                   Email: lriley@joneswalker.com

                                   And

                                   Tracy E. Kern, Esq.
                                   Louisiana Bar No.: 20246
                                   (Application for admission Pro Hac Vice will be
                                   forthcoming)
                                   Jones walker LLP
                                   201 st. Charles Avenue, 47th Floor
                                   New Orleans, LA 70170
                                   Telephone: 504-582-8134
                                   Facsimile: 504-589-8134
                                   Email: tkern@joneswalker.com

                                   Counsel for Defendant




{M1850072.1}                          2
Case 2:21-cv-02427-TLP-cgc Document 19 Filed 09/21/21 Page 3 of 3                      PageID 142




                                 CERTIFICATE OF SERVICE

        I certify that on this 21st day of September, 2021, a true and correct copy of the foregoing

pleading was filed electronically with the Clerk of Court of the United States District Court for the

Western District of Tennessee by using the CM/ECF system.

                                              /s/Christopher M. Myatt
                                              Christopher Myatt, Esq.




{M1850072.1}                                      3
